People v Lawhorn (2017 NY Slip Op 08636)





People v Lawhorn


2017 NY Slip Op 08636


Decided on December 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2017

Tom, J.P., Renwick, Gische, Oing, Singh, JJ.


5183 2524/12

[*1]The People of the State of New York, Respondent,
vVenard Lawhorn, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Erin Reid of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered March 11, 2013, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of two to four years, unanimously affirmed.
The court correctly declined to submit the lesser included offenses of petit larceny and criminal possession of stolen property in the fifth degree. Nothing in the record casts doubt on the People's extensive and uniform evidence establishing that the selling price of the jacket defendant stole exceeded $1000. Accordingly, there was no reasonable view of the evidence that defendant committed the lesser offenses, but not the greater (see e.g. People v Nashal, 130 AD3d 480, 482 [1st Dept 2015], lv denied 26 NY3d 1010 [2015]). The speculative possibilities asserted by defendant under which the jacket might have had a value below the statutory threshold do not constitute an "identifiable, rational basis on which the jury could reject a portion of the prosecution's case which is indispensable to establishment of the higher crime and yet accept so much of the proof as would establish the lesser crime" (People v Scarborough, 49 NY2d 364, 369-370 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 12, 2017
CLERK